Title: To Thomas Jefferson from John Bird, 22 October 1804
From: Bird, John
To: Jefferson, Thomas


               
                  Sir,
                  NewCastle; Del: 22nd. October 1804
               
               Since our Election, a report is in circulation in this State, and in Pennsylvania, that Allen McLane, is to be removed from Office—and, that I am to be appointed his successor. What authority there is for this report, I cannot discover—altho it is in the mouths of all parties!
               Will you, therefore, permit me to hope, that you will be pleased to inform me if this proceeding will take place,—and at what period?—so that my arrangements may be made accordingly.
               Pray excuse this liberty; and believe that I am with the highest consideration, your Obt. Hbe. Servant
               
                  
                     John Bird
                  
               
            